Citation Nr: 1503060	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, and was awarded such decorations as the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a videoconference hearing in November 2014.  

Although the Veteran filed a Substantive Appeal regarding the issues of entitlement to service connection for tinnitus and left ear hearing loss, service connection was granted for tinnitus and left ear hearing loss in April 2014.  As such, the RO granted in full the benefits on appeal, the service connection claims for tinnitus and left ear hearing loss are no longer in appellate status, and no further consideration is required.


FINDING OF FACT

The Veteran experienced in-service acoustic trauma and noise exposure, and reported experiencing hearing loss in service and since service, and has a right ear hearing loss disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of the VA's compliance with the duty to notify and assist is necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, sensorineural hearing loss is subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) as an "organic disease of the nervous system."  "Organic disease of the nervous system" is a chronic disease subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(a).

The Veteran contends that he is entitled to service connection for right ear hearing loss. 

The Veteran experienced noise exposure while in service.  The Veteran's DD Form 214 shows that his military occupational specialty was in light weapons infantry, and he had training as a marksman and sharp shooter.  The Veteran has reported exposure to machine guns, howitzer, artillery and light infantry noise.  He indicates that he was never issued hearing protection and that he experienced acoustic trauma while in service.  

The Veteran has a right ear hearing loss according to 38 C.F.R. § 3.385.  A March 2010 audiogram showed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
50
60
80

Speech recognition testing was 100 percent in the right ear.  The examiner reviewed the Veteran's service treatment records, including service entrance and separation examinations that showed right ear hearing thresholds were within normal limits.  The Veteran reported that he experienced difficulty understanding speech.  The Veteran's military history involved service in the infantry, and reported military exposure to noise by way of howitzers and gunfire, without hearing protection.  The Veteran reported that his hearing loss onset was in service.  Sensorineural hearing loss was diagnosed, and consult with an ear nose and throat doctor was recommended.  The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was due to noise exposure in service because of the non-significant change in thresholds in service.  The Board finds that this reasoning is inadequate in its focus on service treatment records, without adequately discussing the effects of the Veteran's noise exposure in service.  

The Veteran was seen by an Ear, Nose and Throat specialist in May 2011 and an audiogram continued to show right ear hearing loss; however, no opinion or discussion was provided in regards to the etiology of such hearing loss.

The Veteran was then afforded a November 2013 VA examination.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
50
85

Speech discrimination was of 96 percent in the right ear.

The examiner provided a negative nexus between the Veteran's right ear hearing loss and service.  The examiner opined that the Veteran's entrance examination in 1966 documented right audiometric thresholds within normal limits from 500 to 3000 Hertz, and a 40 decibel threshold at 4000Hz.  Discharge examination in 1968 showed right ear thresholds were within normal limits from 500 to 2000 Hertz, and there was a 50 decibel threshold at 4000 Hertz, which the examiner considered to be well within the test/retest variability and not significant.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was the result of military noise exposure.  The examiner also opined that the Veteran's right ear hearing loss preexisted service and was not aggravated by service.  The examiner reasoned that hearing loss preexisted service and that there was no significant threshold shift from enlistment in service in 1966 to separation from service in 1968.

The Board finds that a hearing loss disability was not noted in the Veteran's induction examination, and as such, the Veteran is presumed sound at entry into service.  The reasoning that the examiner provided in support of the negative nexus opinion focused on the Veteran's separation examination and lack of significant threshold shifts in hearing; however, the examiner failed to adequately discuss the significance of the Veteran's in-service noise exposure.  

At his November 2014 Board hearing the Veteran indicated that while in service he experienced right ear hearing difficulty and numbness that would last for hours, sometimes days before his hearing returned to normal.  In addition, he indicated that he had fallen into a water hole and ruptured his ear drum while in service, and he recalled that he had been told there was scarring on the ear.  The Veteran indicated that he accepted his hearing loss as a way of life, and did not seek treatment, but that it worsened over time.  The Veteran suggested that he experienced hearing loss in service, which continued to the present.

The Board finds that the Veteran is both competent and credible in his reports of in-service noise exposure and resulting hearing loss experienced both in service and since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Board finds that there is an equipoise of the evidence to suggest that the Veteran's right ear sensorineural hearing loss began in service and has been present since then, and resolving all reasonable doubt in the Veteran's favor the Board finds that service connection for a right ear hearing loss disability is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


